Case: 09-10214      Document: 00513965602         Page: 1    Date Filed: 04/24/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                    No. 09-10214                                 FILED
                                  Summary Calendar                           April 24, 2017
                                                                            Lyle W. Cayce
                                                                                 Clerk
CHARLES RICHARD LIVECCHI,

                                                 Plaintiff-Appellant

v.

THE CITY OF GRAND PRAIRIE TEXAS; STEPHANIE ALVARDO,
individually and in her official capacity as an Associate Municipal Judge for
the City of Grand Prairie; NANCY ROBB, individually and in her official
capacity as an Associate Municipal Judge for the City of Grand Prairie;
ESTHER COLMAN, individually and in her official capacity as the Housing
Assistance Manager for the City of Grand Prairie; GARY WALTERS,
individually and in his official capacity as the Housing Enforcement Supervisor
for the City of Grand Prairie,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:07-CV-1305


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM: *




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 09-10214     Document: 00513965602      Page: 2   Date Filed: 04/24/2017


                                  No. 09-10214

      Charles Richard Livecchi filed the instant lawsuit, asserting claims
under 42 U.S.C. § 1983 and Texas state law, against the City of Grand Prairie
and against the individual defendants in their official and personal capacities.
He alleged several violations of his constitutional rights and violations of state
law related to inspections of his rental property and a conviction for contempt.
Livecchi, proceeding pro se, now appeals the district court’s grant of the
defendants’ motion for summary judgment and the dismissal of his complaint.
      The district court provided specific, detailed reasons that were supported
by relevant case law for granting summary judgment to the defendants and
rejecting Livecchi’s claims for relief. However, Livecchi’s brief fails to address
the district court’s reasons. Even liberally construed, Livecchi’s brief merely
reiterates the facts and assertions contained in his complaint and adds the
assertions that summary judgment is unconstitutional and that the appellees
violated his right to discovery. His brief is devoid of record references, citation
to authority, or standards of review.
      Although we apply “less stringent standards to parties proceeding pro se
than to parties represented by counsel” and liberally construe the briefs of pro
se litigants, pro se parties must still brief the issues and reasonably comply
with the requirements of Federal Rule of Appellate Procedure 28. Grant v.
Cuellar, 59 F.3d 523, 524 (5th Cir. 1995); see also Yohey v. Collins, 985 F.2d
222, 224-25 (5th Cir. 1993) (stating that pro se appellants must brief
arguments in order to preserve them). The appellant’s brief must contain an
argument, which in turn must contain his “contentions and the reasons for
them, with citations to the authorities and parts of the record on which the
appellant relies” and “for each issue, a concise statement of the applicable
standard of review.”    Rule 28(a)(8); see Yohey, 985 F.2d at 225.        General
arguments giving only broad standards of review and not citing to any error



                                        2
    Case: 09-10214    Document: 00513965602      Page: 3   Date Filed: 04/24/2017


                                 No. 09-10214

are insufficient to preserve issues for appeal. See Brinkmann v. Dallas County
Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      Here, Livecchi’s brief wholly fails to comply with Rule 28(a)(3) and (a)(8).
Accordingly, his appeal is DISMISSED as frivolous. See 5TH CIR. R. 42.2.




                                        3